UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit



                                      No. 96-60583
                                    Summary Calendar


                              UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,


                                             VERSUS


                                    JOHNNY N. MYLES,

                                                                   Defendant-Appellant.




               Appeal from the United States District Court
                 For the Southern District of Mississippi
                               (95-CR-99-1)
                                      March 19, 1997


Before WISDOM, KING, and SMITH, Circuit Judges.

PER CURIAM:*

        Johnny Myles was convicted by a jury on counts two and four of

an     indictment       charging       him     with    possession        with     intent      to

distribute cocaine. At trial, the district court overruled Myles’s

motion in limine requesting exclusion of evidence of a previous

conviction       for    conspiracy        to    sell    cocaine       and    permitted       the

government to cross-examine Myles regarding the prior conviction.

Myles asserts that the district court erred in admitting this


   *
   Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
evidence because it is more prejudicial than probative under

Federal Rule of Evidence 609.

     A district court must make an on-the-record finding that the

probative value of a prior conviction outweighs its prejudicial

effect before admitting the conviction under Rule 609(a)(1). United

States v. Preston, 608 F.2d 626, 639 (5th Cir.), cert. denied, 446
U.S. 940 (1980).       Such on the record findings are mandatory.

United States v. Acosta, 763 F.2d 671, 695 (5th Cir.), cert.

denied, 474 U.S. 863 (1985).       As the district court did not fulfill

this requirement, the case must be remanded.

     As we noted in Preston, however, the failure of the district

court to make specific findings does not require reversal of

Myles’s conviction.    Rather, we remand the case for an appropriate

determination under Rule 609, to be conducted on the record.             If

the court finds that the probative value of the prior conviction

outweighed   its   prejudicial     effect,   the   conviction   will   stand

subject to Myles’s right to raise on appeal whether the district

court abused   its    discretion    in   admitting   the   evidence.     If,

however, the court finds that the prejudicial effect of the prior

conviction outweighs its probative value, the court must examine

whether there is any reasonable possibility that the admission of

the conviction affected the outcome of the case. Preston, 608 F.2d

at 639-640. If the prior conviction did not affect the outcome of

the case, the conviction will stand; again, subject to Myles’s

further appeal.    If the district court finds that the admission of

the prior conviction affected the outcome of the case, Myles must

be afforded a new trial.
REMANDED.